Per Curiam.

The question which the petitioner raises here is the same one raised by him in the trial court by objecting to evidence offered to show a prior conviction of “armed robbery” and is the same one raised in his appeal to the Court of Appeals.
That court held that the word, “robbery,” was used in the habitual criminal statute in its generic sense and included *401“armed robbery.” The issue was properly raised ou appeal and was determined by the Court of Appeals. Petitioner cannot now have another review of the same issue by this proceeding in habeas corpus.

Petitioner remanded to custody.

Weygandt, C. J., Zimmerman, Taet, Matthias, Bell, Herbert and O’Neill, JJ., concur.